Citation Nr: 1527499	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include a disability manifested by headaches and dizziness.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  He had additional service with the Coast Guard Reserve.
This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's appeal.

In November 2013, the Board denied the claim of service connection for residuals of a head injury.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a February 2015 Memorandum Decision, the Court set aside the Board's November 2013 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, service treatment records reveal that the Veteran was involved in a motor vehicle accident on July 18, 1984 and that he sustained a small cut on the top of his head.  He also complained of a headache and dizziness.  He was diagnosed as having a laceration on the scalp and a contusion of the skull.  The head injury sustained from the motor vehicle accident reportedly occurred during a period of active duty for training.  A sick slip dated on July 18, 1984 which is included among the Veteran's service treatment records reflects that an injury was incurred in line of duty on that date.  The Veteran contends that he has continued to experience headaches and dizziness ever since the July 1984 head injury, but there is some evidence to the contrary.  For instance, he reported on a November 1985 report of medical history form that he had sustained a head injury, but that he was not experiencing (nor had he ever experienced) any "frequent or severe headaches" or dizziness. 

Nevertheless, there is competent evidence of a head injury with associated headache and dizziness in service and potential continuation of residual symptoms of the in-service head injury in the years since service, suggesting that the Veteran may have current residuals of a head injury in service.  Hence, VA's duty to obtain an examination as to the nature and etiology of any current residual of an in-service head injury is triggered.

Moreover, efforts should be undertaken to attempt to verify the Veteran's duty status on July 18, 1984.  In this regard, his service personnel records relating to his Coast Guard Reserve service may contain relevant information.  There is documentation in the file that the AOJ contacted the National Personnel Records Center (NPRC) in December 2014 and requested the Veteran's entire personnel file, but there is no evidence that this request was satisfied and the Veteran's entire personnel file does not appear to be included among his paperless records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the United States Coast Guard, and any other appropriate source to obtain a copy of the Veteran's complete Official Military Personnel File and to attempt to verify his periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Coast Guard Reserve, to specifically include his duty status on July 18, 1984.  

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals of a head injury.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current residual of a head injury identified (i.e., any such residual diagnosed since October 2008 including, but not limited to, any headache disability or disability manifested by dizziness), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current residual of a head injury had its onset during the Veteran's period of active duty from November 1979 to November 1983, had its onset during any period of ACDUTRA or INACDUTRA, is related to the Veteran's head injury with headache and dizziness due to a motor vehicle accident on July 18, 1984, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is due to an injury permanently aggravated beyond its natural progression during a period of INACDUTRA, or is otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA?

In formulating the above opinion, the examiner must acknowledge and comment on any residuals of a head injury reported or diagnosed since October 2008 (including, but not limited to, any headache disability or disability manifested by dizziness), the Veteran's documented head injury with headache and dizziness due to a motor vehicle accident on July 18, 1984, and his reports of a continuation of head injury related symptoms (e.g., headaches and dizziness) in the years since the July 1984 head injury.

A complete rationale shall be given for all opinions and conclusions expressed.

3.  Then readjudicate the claim, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

